—In an action to recover, inter alia, damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Nassau County (McCabe, J.), dated October 21, 1991, as limited the time period for which the plaintiff was required to provide authorizations for various medical records.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Esther Gurman commenced the instant action to recover damages for physical as well as mental injuries allegedly resulting from an incident in which she was accused of shoplifting. The defendants sought to obtain unlimited disclosure of the plaintiff’s medical, insurance and pharmaceutical records before the date of the incident.
Contrary to the defendants’ contentions on appeal, we find that the trial court did not improvidently exercise its discretion in directing such disclosure for a limited period of time prior to the date of the incident which allegedly caused the plaintiff Esther Gurman’s injuries (see, L’Hommedieu v L’Hommedieu, 183 AD2d 754; Leichter v Cohen, 124 AD2d 710). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.